COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-13-00311-CV


In the Interest of L.A.L., a child       §   From the 393rd District Court of

                                         §   Denton County (2012-60715-393)

                                         §   October 10, 2013

                                         §   Per Curiam

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM